Citation Nr: 0120081	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  95-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a respiratory 
disease (claimed as residuals of pneumonia).


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESS(ES) AT HEARINGS ON APPEAL

The veteran (and his spouse)


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1958 to March 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1993 RO decision that denied service 
connection for a low back disability, right and left knee 
disorders, and residuals of pneumonia.  An April 2000 RO 
rating decision granted service connection for a right knee 
disability.  That rating decision represented a full grant of 
the benefit sought, i.e. service connection, and, as the 
veteran did not express disagreement with the "down-stream" 
issue of the effective date or the disability evaluation 
assigned, the matter is not before the Board.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for a 
respiratory disease is addressed in the remand section of 
this decision.


FINDINGS OF FACT


1.  The veteran's in-service low back complaints were acute 
and transitory and resolved without residual disability; 
current low back disability is not shown to be causally 
related to injury sustained in service.

2.  The veteran's in-service left knee problems were acute 
and transitory and resolved without residual disability; a 
chronic left knee disability is not shown.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified as amended at 38 C.F.R. § 5107)); 
38 C.F.R. § 3.303 (2000).

2.  A chronic left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107) (West Supp. 
2001) redefined VA's duty to assist a veteran in the 
development of a claim.  The Board finds that all appropriate 
notice has been provided and all identified relevant evidence 
has been obtained with regard to the veteran's claims of 
entitlement to service connection for low back and left knee 
disabilities.  

Specifically, in a letter received in May 2000, the veteran 
notified the RO that he had no additional evidence to submit 
with regard to the claims.  At the hearing in June 2001, the 
veteran told the undersigned that he would submit a letter 
from his sister-in-law to the effect that he was treated for 
pain shortly after service and additional VA and private 
medical reports, and that this evidence would be submitted 
within 15 days.  A review of the record does not show receipt 
of this evidence, but it does show that the veteran submitted 
additional VA and private medical reports at the time of his 
hearing in June 2001, including reports of his treatment for 
various conditions in 2000 and 2001, and that he waived 
initial consideration of this evidence by the RO.  See 
38 C.F.R. § 20.1304 (2000).  Also, a review of the record 
shows that statements from relatives of the veteran are 
already of record showing that he was treated for pain after 
separation from service.  Other medical records identified by 
the veteran are shown to be unavailable.  

The Board further notes that examinations have been performed 
with regard to the veteran's claims, and finally, that the 
veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notifies 
the veteran of the evidence needed to prevail on his claims.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a remand of the case for additional consideration by 
the RO or further assistance in the development of the 
claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Pertinent Criteria

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a disease such as arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection for a Low Back Disability

Factual Background

Service medical records show that the veteran was seen for 
pain in the lower, mid-back and both inguinal areas on 
January 7, 1965, after being caught between two armored 
personnel carriers.  Examination revealed no area of 
contusion or abrasion and there was no pain on lateral 
compression of the pelvis or on direct pressure.  
X-rays of the lumbar spine and pelvis reportedly showed a 
fracture of the left transverse process of L-5 and a 
questionable fracture of the left transverse process of L-3.  
The veteran was hospitalized on that date for further 
evaluation.  The clinical record cover sheet from his 
hospitalization from January 7 to 9, 1965, shows a diagnosis 
of contusion of the lower back.  He was returned to duty with 
his profile unchanged.  A service medical entry dated January 
11, 1965, notes that the X-ray films taken earlier in the 
month were reviewed and revealed no fracture.  At that time 
the veteran manifested swelling in the inguinal region and 
was thereafter evaluated for left inguinal complaints.  An 
entry dated February 24, 1965, shows the veteran was 
completely asymptomatic, without evidence of previous injury.  
Later service medical entries show complaints relevant to the 
knees, but not the back.

The veteran underwent a medical examination in March 1966 for 
separation from service.  On a report of medical history 
completed at that time, he reported no complaints with regard 
to his low back.  A low back disability was not found on 
separation examination.

A private medical record dated in January 1974 shows 
treatment by Dr. Chan.  The veteran provided a history of 
having been pinned down while in service resulting in 
paralysis for three or four days and approximately one week 
of hospitalization.  The veteran reported having had no 
problems since that time until about one month earlier when 
he started having back pain.  The veteran denied injury or 
trauma since the initial injury.  The diagnosis was 
spondylolisthesis of L5.  Diagnostic testing was interpreted 
as showed no abnormal findings of the spine.  There was no 
disc narrowing.  There was a defect at L5 on both sides of 
the pars intra-articularis.

In 1982, the veteran sustained injury to the lower 
extremities, when he was crushed between two cars.

The veteran filed a claim of entitlement to service 
connection, to include based on low back problems, in April 
1993.  He reported in-service injury resulting in two weeks' 
hospitalization, followed by spinal pain stated to radiate 
down his right leg, and up his spine to his neck and arms.  
He identified post-service treatment by Dr. Pelli, from in or 
around 1968 to the present time.  The RO requested records 
from Dr. Pelli.


In a letter dated in May 1993, Dr. Pelli, D.O., recounted a 
history of the veteran having been hospitalized in June 1976 
and June 1981 for cardiac symptoms, without being seen at the 
private health center again until February 1985 for a foreign 
body in the right eye.  Dr. Pelli continued to note a history 
of treatment in January 1987 for a paraspinous muscle strain 
and then a visit in January 1990, at which time the veteran 
complained of a tingling sensation in his fingers diagnosed 
as carpal tunnel syndrome.  Dr. Pelli also noted subsequent 
evaluation for cardiac complaints, ear problems, and an elbow 
problem.  Then, Dr. Pelli noted the veteran appeared in April 
1993 with complaints of joint pains and a lower back injury 
that the veteran related to a crush injury in the military.  

In September 1993, the veteran appeared for VA examination of 
the spine.  The VA examiner noted the veteran was working as 
a heavy equipment mechanic doing welding and that in recent 
years the veteran reported increasing difficulties 
maintaining that job.  The examiner also noted the veteran's 
history of in-service injury with contusion to the low back 
and a reported fracture of the transverse process and/or of 
the L5 vertebrae.  The VA examiner noted that subsequent 
evaluation did not substantiate the incurrence of a fracture.  
Diagnostic testing revealed the lumbar transverse processes 
to be normal.  X-rays revealed a moderate degree of 
degenerative joint disease of the lumbar spine.  The examiner 
concluded that either with or without substantiation of the 
in-service transverse process fractures, such would not 
likely leave significant residuals and the areas were now 
completely healed.  The examiner noted the veteran had 
spondylosis of the lumbar spine or degenerative joint disease 
but that such was not likely to be service-connected.

In a letter dated in May 1994, Dr. Pelli, noted the veteran's 
history of back pain beginning with a traumatic injury in the 
military with fractures of the transverse processes of L5 and 
possibly L3.  Dr. Pelli stated that based on military records 
in 1965, and subsequent complaints of back pain "it is fair 
to assume that the degenerative processes currently witnessed 
on radiographs performed in 1993 would indicate that the 
etiology of his current degenerative arthritis changes and 
conditions resulting in his chronic pain would have been 
started from his injuries in the military in 1965."  In a 
report as to the impact of the veteran's multiple problems on 
his employment, Dr. Pelli noted that on repeat in-service 
review of 
X-rays, no transverse process fractures were seen.  In 
another May 1994 letter, Dr. Pelli stated that the veteran's 
pain started with the crush injury while in the military and 
continued to worsen.

The claims file also contains medical entries from Dr. 
Pelli's treatment of the veteran, to include for the 
veteran's back complaints and for carpal tunnel and a right 
elbow injury associated with his employment.  A review of 
systems conducted by Dr. Pelli in June 1990 revealed no 
problems with the spine.  At that time the veteran complained 
of incurrence of a significant crush injury in 1980 resulting 
in a "blow up" of compartments of the right lower leg.

The veteran underwent a VA medical examination in October 
1994.  He gave a history of a low back injury in service in 
1965 and of ongoing pain.  The impression was low back pain, 
arthritis.

In April 1995, the veteran testified at a personal hearing.  
The veteran indicated he had been injured after the crush 
injury in service, requiring six or seven days 
hospitalization.  He stated he could not feel anything from 
his pelvis down for three or four days and that he was on 
light duty from that time until he got out of service in 
1966.  He indicated the discharge examination was inadequate 
and that post-service he just learned to live with the pain.  
He identified private physicians he had seen after service.  
He also reported working post-service as a heavy equipment 
mechanic and welder, lifting heavy stuff.  He denied injury 
anywhere other than in the service.  The hearing officer 
advised the veteran as to the probative value of submission 
of records from private physicians over the post-service 
years.

The veteran underwent a VA medical examination in June 1997.  
X-rays of the lumbar spine revealed mild-to-moderate 
degenerative changes with osteophyte formation.  The lumbar 
transverse processes were normal.  There was no indication of 
previous trauma.  The impression was status post contusion of 
pelvis and low back.  The examiner opined that the veteran's 
current low back disorder was not likely related to his low 
back injury in service, and recommended the veteran for 
computerized tomography of the lumbar spine.  An addendum to 
the report of this examination dated in July 1997 notes that 
the computerized tomography scan revealed spinal stenosis at 
L4-5 with probable disc extension.  The veteran was recommend 
for magnetic resonance imaging (MRI).  The examiner opined 
that the spinal stenosis at L4-5 with a likely herniated 
nucleus pulposus that probably had no relationship with the 
contusion of the low back in service.  MRI of the veteran's 
lumbar spine was taken in September 1998.  The conclusions 
were diffuse disc degeneration especially at L2-3 and L3-4, 
central disc bulging at L2-3 and L4-5, no neural encroachment 
seen, and facet degenerative changes at L4-5 and L5-S1.

Statements from the veteran's spouse and sister, a registered 
nurse, dated in September 1998, were received.  These 
statements are to the effect that the veteran had has low 
back pain since separation from service and that he saw 
various doctors for treatment of the pain.  It was noted that 
the doctors who treated the veteran were now deceased except 
for his current treating physician.

In a letter dated in November 1999, Dr. Pelli identified 
himself as the veteran's primary care physician for years and 
noted that the veteran had had low back pain since his 
initial low back injury in service with progressively 
worsening symptoms.  Dr. Pelli noted that despite the 
determination that no fracture of the transverse processes 
existed upon re-review of X-rays in service, the mechanism of 
injury and the location and intensity of the pain was real.  
Dr. Pelli opined "[i]t seems, with a reasonable medical 
certainty, that his current state of health has, in a large 
way, been because of these injuries."

The veteran underwent a VA medical examination in October 
1999.  He was noted to be in receipt of Social Security 
Administration (SSA) benefits due to total disability.  
Copies of records considered by the SSA are associated with 
the claims file.  The diagnosis was spondylosis of the lumbar 
spine, diffuse.  The examiner, the same physician who 
conducted the VA examinations in September 1993 and June 
1997, reviewed the evidence in the claims folder, and opined 
that the veteran's current low back disability could not be 
related to his low back injury in service.  The examiner 
stated that such opinion remained the same, despite Dr. 
Pelli's opinion to the contrary.

The veteran testified before the undersigned at a video 
conference in June 2001.  His testimony was to the effect 
that he was hospitalized in January 1965 while in service for 
treatment of a low back injury and that his current low back 
injury is related to this injury in service.  He testified to 
the effect that his medical examination at the time of his 
separation from service was inadequate to determine the 
nature and extent of any low back disability.  He also set 
out various physicians he saw after service for his back 
complaints.

Analysis

First, the Board does not dispute service medical notations 
relevant to the veteran's complaint of pain in the lower mid-
back after being crushed between two vehicles.  Nor does it 
dispute that initial X-ray interpretation suggested fractures 
at L5 and L3.  However, upon further review of the X-rays 
films it was determined that there was no fracture of the 
lumbar spine, and, the only diagnosis pertinent to the back 
was a contusion.  Moreover, despite numerous complaints 
relevant to the knees, the inguinal area and other physical 
problems from January 1965 until the veteran's service 
discharge, service medical records are negative for note of 
any further complaints, findings or diagnoses pertinent to 
the back.  Additionally, the report of the veteran's medical 
separation examination in March 1966 does not show clinical 
findings or diagnosis to support the presence of a chronic 
low back disability due to service.  While the veteran 
testified in June 2001 that his medical examination for 
separation from service was inadequate, this assertion is not 
supported by the evidence.

The Board recognizes the veteran's testimony and statements 
relevant to a continuity of back symptomatology from the time 
of the in-service injury and post-service.  However, the 
Board finds such history to lack credibility in the face of 
the actual medical documentation and also due to 
inconsistencies in the veteran's reported history.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).  

As noted above, the veteran did not continue to report back 
complaints in service, even when he did specifically seek 
treatment for problems with his inguinal areas, his knees, 
and for respiratory complaints.  Also, he did not report any 
musculoskeletal problems at discharge.  Also, the Board 
particularly notes the veteran's account of the in-service 
accident and treatment therefor is substantially different 
from service medical documentation of the event.  He has 
reported a paralysis after the injury, with hospitalization 
of a week or more followed by light duty for the remainder of 
his service.  Service records show hospitalization of only 
two days followed by a return to duty without a change in 
profile and without further back complaints.  Based on the 
lack of consistency between the statements made by the 
veteran post-service and the actual in-service documentation, 
the Board finds his report of the nature of the in-service 
back injury and symptoms to lack credibility.

The Board notes that records reported by the veteran to show 
treatment of back complaints in the 1960s and prior to 1974 
are not available.  However, the first available post-service 
record relevant to the back, a January 1974 private medical 
report, notably includes the veteran's history of having had 
no recurrent low back problems or trauma to the back until he 
developed back pain a month earlier.  The 1974 record thus 
contradicts the veteran's history of having had back problems 
and having received treatment for such prior to 1974.  The 
Board finds that based on factors such as the history given 
in 1974 and at the time of service discharge, his report of 
continued post-service symptoms lacks credibility.

Also, the veteran maintains he incurred no additional 
injuries after service that affected his back.  The Board 
notes as significant, however, the veteran's post-service 
work history as a heavy equipment mechanic and welder, work 
he continued to do for decades.  Also noted in the record is 
injury to his lower extremities in 1982 and an episode of 
paraspinous muscle injury in the 1980s.  

The claims file also contains statements offered by the 
veteran's spouse and his sister; the latter is a registered 
nurse.  As a lay person the veteran's spouse may offer 
testimony as to the veteran's complaints of pain over the 
years since service.  However, she is not competent to relate 
such to a diagnosis or to causally relate such complaints to 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  With respect 
to the veteran's sister, the Board notes the Court of Appeals 
for Veterans Claims' (Court) decisions of Black v. Brown, 10 
Vet. App. 279, 284 (1997) and Goss v. Brown, 9 Vet. App. 109, 
113-15 (1996).  Although the Court in Goss found the veteran 
as a medical professional to be competent, the facts of that 
case are distinguished from the facts under Black, and from 
the facts of this case, in that the veteran in Goss had 
specialized knowledge and participated in his own treatment.  
There is no evidence that the veteran's sister treated or 
evaluated the veteran so as to establish clinical 
symptomatology and to support a conclusion as to the 
resulting diagnostic entity or to relate such to service.  
Therefore her opinion that he experienced continuous back 
pain is merely a third-party repetition of lay complaints.  
To the extent she indicates such back pain is typical of that 
experienced after a back injury, the fact remains that absent 
any participation in the veteran's treatment or diagnosis, 
her statement is not probative to establish a medical nexus.

The record does contain VA examination opinions dated in May 
1993, June 1997, and October 1999.  Two VA examiners 
considered the nature of the veteran's in-service injury and 
his post-service history and current disability, and opined 
that the veteran's current low back disability is not likely 
related to his low back complaint or contusion incurred in 
service.  The examiners specifically noted that current 
diagnostic evidence showed no evidence of prior fractures of 
the transverse processes or any residuals of such, even if 
such had occurred in service.  Those examiners also noted 
that the in-service diagnosis of contusion would not have 
resulted in the arthritis or spondylosis currently seen in 
the veteran.  The examiners included note of the nature of 
the veteran's post-service employment and his post-service 
medical treatment records.  The conclusion of both examiners 
was that a relationship between current back problems and the 
service injury was unlikely.

In contrast to the above is the opinion of Dr. Pelli.  Dr. 
Pelli has treated the veteran since the 1990's and in essence 
relates current back problems to the in-service injury.  The 
Court has consistently declined to adopt a rule that accords 
greater weight to the opinions of treating physicians.  
Chisem v. Brown, 8 Vet. App. 374 (1995).  Rather, the 
assessment of credibility and weight to be given the evidence 
includes scrutiny of a medical professional's statements in 
association with such related factors as the basis for the 
opinions rendered, i.e., presence or absence of clinical 
records.  And while professional opinions must be considered, 
VA is not bound to accept any such opinion considering the 
merits of the claim.  See, i.e., Hayes v. Brown, 5 Vet. App. 
60 (1993).  

The Board finds the opinions offered by the VA examiners more 
probative than that of Dr. Pelli.  Although both Dr. Pelli 
and the VA physicians report review of service records and 
post-service records, and although both note the retraction 
of an in-service finding of transverse process fractures, 
unlike the VA opinions, Dr. Pelli's opinion and explanation 
is not consistent with the medical documentation of record.  
Dr. Pelli appears to rely on the veteran's history of 
continued symptoms, despite the lack of continued in-service 
complaints and the lack of post-service complaints until 
1974.  Dr. Pelli also fails to discuss the predominant impact 
of the in-service injury, namely the pelvis and knees, 
without in-service findings or complaints relevant to the 
spine after the one initial complaint.  Nor does Dr. Pelli 
reconcile the veteran's various accounts to Dr. Pelli and 
other private physicians as to the length of hospitalization, 
the presence of paralysis, or the order for light duty status 
after the injury, all factors that are not supported, and in 
fact contradicted by actual documentation in the service 
records.  

The Board notes that Dr. Pelli was given an opportunity to 
clarify his opinion; however, the response was merely that 
the mechanism of the veteran's injury and the location and 
intensity of the pain was real so as to provide a reasonable 
certainty of a relation between current back disability and 
service.  Again, such conclusion appears to be based on the 
veteran's history as to the nature, severity and continuity 
of symptomatology, a history adjudged to lack credibility 
when compared to both the in-service and post-service medical 
evidence.

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.

In sum, after consideration of all the evidence, the Board 
finds most probative the VA examination opinions based on 
review of an accurate and complete history.  Such opinions 
are based on an accurate consideration of the original in-
service injury and treatment for such, as well as on 
consideration of the veteran's post-service history.  Those 
opinions are consistent in dissociating current back 
problems, first documented many years after service, from the 
veteran's in-service injury, which resulted only in a 
contusion to the low back, without continuing evidence of 
chronic back disability for the remainder of service or at 
service discharge.  As such, service connection for low back 
disability is denied.  

Insofar as the veteran's own statements as to the history of 
his back problems lack credibility, and insofar as the non-VA 
medical evidence in the current record lacks probative value, 
this is not a case where the evidence is in relative 
equipoise and thus, application of the benefit of the doubt 
is not in order.  See Alemany, supra.

Service Connection for a Left Knee Disability

Factual Background

As noted above, the veteran was hospitalized in January 1965 
after sustaining contusions when caught between two armored 
personnel carriers.  A report of in-service treatment dated 
in February 1965 shows that the veteran was seen after 
falling on his right knee.  His left knee was completely 
asymptomatic at that time and it was noted that there was no 
evidence of a previous contusion of the left knee.  In April 
1965, the veteran was seen for complaints of pain in both 
knees since an injury in February 1965.  The impression was 
arthralgia of the knees of unknown etiology.  He was seen in 
the orthopedic clinic in 1965 and found to have some swelling 
of the medial left subpatella with pain.  No abnormalities 
were found on X-ray.  The report of his medical separation 
examination in March 1966 is negative for complaints, 
findings or diagnosis of a left knee disability.

The private medical report of the veteran's hospitalization 
in June 1976 for treatment of an unrelated condition shows 
that he underwent physical evaluation.  A left knee 
disability was not found on such examination.

Private medical reports show that the veteran was treated for 
left leg problems in April 1982.  These reports reveal a 
history of his having sustained crush injuries to the distal 
lower legs when caught between two vehicles during service.  
X-rays of the lower legs were negative for fracture.

The report of VA medical examination dated in September 1993 
notes that the veteran reported sustaining a left knee injury 
in service in 1965 at the time that he injured his low back.  
X-rays of the left knee showed no abnormalities.  The 
impression was status post contusion of the left knee.

The report of the veteran's VA medical examination in October 
1994 notes a history of ongoing left knee pain since 
sustaining an injury to the low back in service.  A left knee 
disability was not found.

The veteran testified at a hearing in April 1995.  His 
testimony was to the effect that he had a left knee 
disability due to injury in service.

The report of the veteran's VA medical examination in June 
1997 notes a history of multiple injuries in service, 
including a left knee injury, when caught between two armored 
personnel carriers.  He complained of ongoing left knee pain.  
X-rays of the left knee showed no abnormalities.  The 
impression was status post contusion of the left knee.

The statements from the veteran's spouse and sister dated in 
September 1998 are to the effect that the veteran had 
problems with his left knee since sustaining injuries in 
service.

Reports from a private physician who has been treating the 
veteran in the 1990's, beginning from April 1993, note that 
the veteran has arthritis of the left knee.  The signatory in 
reports dated in 1998 and again in November 1999 opined that 
this disability was most likely related to an in-service 
injury.

The report of the veteran's VA medical examination in October 
1999 notes a history of multiple injuries in service in 1965 
when he was caught between two armored personnel carriers.  
X-rays showed no left knee abnormalities.  The impression was 
status post contusion of the left knee.  The examiner 
reviewed the evidence of record, including the opinion of a 
private physician linking the veteran's arthritis of the left 
knee to injury in service, but found no evidence of a current 
left knee disorder.

The veteran testified before the undersigned at a video 
conference in June 2001.  His testimony was to the effect 
that he sustained injuries to the left knee in service that 
caused his current left knee disability.

Analysis

Although service medical records show that the veteran was 
seen for left knee complaints, X-rays and clinical findings 
in service did not establish the presence of a chronic left 
knee disability.  Nor was a left knee disability found at the 
veteran's medical separation examination in March 1966.  See 
38 C.F.R. § 3.303(a), (b).  Also, arthritis of the left knee 
was not shown by competent evidence within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309.

Moreover, the preponderance of the competent, post-service 
evidence refutes the presence of a current left knee 
disability.  Here the Board acknowledges that the record 
contains private medical reports noting "arthritis" of the 
left knee, attributed by a private examiner to the veteran's 
in-service injury.  However, arthritis of the left knee was 
not shown on VA medical examinations in 1993, 1994, 1997, and 
1999, nor was such established by diagnostic testing, 
specifically X-rays of the left knee taken in conjunction 
with the last three VA examinations.  The examiner who 
conducted the October 1999 VA medical examination arrived at 
his conclusion after having reviewed the evidence in the 
veteran's claim folder, to include the private opinion that 
the veteran had arthritis of the left knee related to injury 
in service.  Nevertheless, that VA examiner, consistent with 
the results of examination at service discharge and multiple 
post-service VA examinations, and concluded that the medical 
evidence did not show the presence of a left knee disability.  
The diagnosis was status post contusion of left knee or a 
history of a left knee disorder.  The Board finds the 
multiple VA opinions, based on diagnostic testing and a 
complete account of the veteran's medical history, to be more 
probative than the private opinion that the veteran has left 
knee arthritis due to service in that such diagnosis is not 
supported by diagnostic testing evidence.

The Board also recognizes statements from relatives of the 
veteran and the veteran's own testimony to the effect that he 
has had left knee problems since separation from service.  
The Board need not dispute the veteran's complaints of left 
knee pain, nor the report of such symptomatology offered by 
his relatives.  Rather, the Board emphasizes that the overall 
medical evidence of record does not currently demonstrate the 
presence of a chronic left knee disability.  Thus, after 
consideration of all the evidence, the Board finds that the 
veteran's left knee problems in service were acute and 
transitory, and resolved without residual disability, and 
that the veteran does not currently have a chronic left knee 
disability.  Since the claimed disability is demonstrated, 
service connection cannot be granted for such a disorder 
based on incurrence in service, on a presumptive basis or on 
any other basis.  See Hickson, supra.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disability, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application with regard to these matters.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.


REMAND

As noted above, the VCAA, redefined VA's duty to assist a 
veteran in the development of a claim.  The Board finds that 
there is additional VA duty to assist the veteran in the 
development of his claim of entitlement to service connection 
for a respiratory disease.  The RO should notify the veteran 
of the evidence needed to successfully prove his claim and 
assist him in obtaining any relevant evidence.  

By way of history, service medical records reveal that the 
veteran was hospitalized in February 1958 for treatment of 
acute bronchitis, and hospitalized from August to September 
1963 for treatment of acute pneumonitis.  The post-service 
medical records shows that he underwent a VA medical 
examination in July 1993, including pulmonary function 
studies, that did not show the presence of respiratory 
disease.  However, VA chest X-rays in October 2000 suggest 
the presence of chronic obstructive pulmonary disease.  When 
there is a reasonable possibility that a current condition is 
related to or is the residual of a condition experienced in 
service VA should obtain a medical opinion as to whether the 
veteran's current condition is in any way related to or the 
residual of the condition experienced in service.  Insofar as 
the current record contains no medical opinion pertinent to 
the existence and etiology of the veteran's claimed 
respiratory disability, remand to obtain such opinion is 
necessary prior to Board adjudication on the merits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); Horowitz v. Brown, 5 
Vet. App. 217, 222 (1993), citing, Witherspoon v. Derwinski, 
2 Vet. App. 4, 5 (1991) (per curiam).


In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for respiratory disease since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.  In 
any case, the RO should ensure all 
relevant records of VA treatment or 
evaluation for respiratory complaints are 
associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the etiology of any existing respiratory 
disease.  The claims folder must be made 
available to the physician and reviewed 
prior to the examination.  The examiner 
should give a fully reasoned opinion as 
to the likely etiology and specifically 
state whether it is at least as likely as 
not that currently manifested respiratory 
disease, to include chronic obstructive 
pulmonary disease, is causally related to 
in-service treatment for acute bronchitis 
and acute pneumonitis or otherwise 
causally related to the veteran's period 
of active service.

4.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA.

5.  The RO should review the claim for 
service connection for a respiratory 
disease.  If action remains adverse to 
the veteran, a supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



